REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to optimizing video data.

[2]	Prior art was found for the claims as follows:
An den Oord et al. (Oord) [US 2018/0025257 A1] discloses the following claim limitations:
A method for optimising visual data, the method comprising:
using a pre-processing neural network (410) on input pixel-based data (402) to produce pre-processed pixel- based visual data (412A-C) for an encoding process (via encoder 420);
encoding the pre-processed pixel-based visual data using an encoder to produce encoded pixel- based visual data (422);
decoding the encoded pixel-based visual data using a decoder (430) to produce decoded pixel-based visual data (440). 

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “using a post-processing neural network on the decoded pixel-based visual data to produce enhanced pixel-based visual data,
wherein the pre-processing neural network and the post-processing neural network have been jointly trained to improve the enhanced pixel-based visual data”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488